DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The use of the term “Lely Astronaut” and “DeLaval VMS” on Page 1 line 9, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: 
Page 1, line 26-27: “as claimed in claim 1,” applicant should not refer to claims in the Specification.
Page 1, lines 32-34: “or at least of at least one of the actuators” is confusing and wordy. It is suggested to read as –or of at least one of the actuators-.
Page 2, line 1: “or at least on said at least one actuator” is confusing and wordy. It is suggested to read as –or on said at least one actuator-.
Page 2, line 34: “or at least of the at least one actuator” is confusing and wordy. It is suggested to read as –or of the at least one actuator-.
Page 4, line 4-5: “or at least the at least one actuator” is confusing and wordy. It is suggested to read as –or of the at least one actuator-.
Page 4, lines 15-16: “that can in principle be to close to zero, but also, for example, to a predefined lower limit” should read –that can in principle be close to zero, but also, for example, a predefined lower limit -.
Page 5, line 6: “become a a fixed part” should read –become a fixed part-.
Page 10, line 1: “unaccustomised” should read –unaccustomed-. 
Page 11, line 26: recites “situation 3 is portrayed with a dotted line,” however, in the figure both Situation 2 and 3 are portrayed with a dashed line.
Appropriate correction is required.
Claim Objections
Claims 1, 4-5, and 15-16 are objected to because of the following informalities:  
Claim 1, lines 11-13: “or at least of said at least one actuator,…, or at least on said at least one actuator” is confusing and wordy. It is suggested to read –or of said at least one actuator,…, or on said at least one actuator-.
Claim 4, line 4: “or at least the at least one actuator” is confusing and wordy. It is suggested to read –or the at least one actuator-.
Claim 5, line 3: “during saidmilking” should read –during said milking-.
Claim 15, line 2: “during saidmilking” should read –during said milking-.
Claim 16, line 2: “during saidmilking” should read –during said milking-.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 5: Generic placeholder “device” modified by functional language “for counting” with no structure in the claim or found in the Specification.
Claim 15: Generic placeholder “device” modified by functional language “for counting” with no structure in the claim or found in the Specification.
Claim 16: Generic placeholder “device” modified by functional language “for counting” with no structure in the claim or found in the Specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “device for counting” in claims 5, 15, and 16 have no proper structure within the claim and also do not have any support from the specification as to what the device is. Page 4 line 22 – Page 5 line 12 discusses the device for counting, however, it only describes its function and nothing of its structure. There is a lack of written description in the specification that provides any structure of a device that can carry out the claimed function of counting a number of times an adjusting force parameter was set, a number of times an external force was too large, or a number of times attachment of teat cups failed. Claim 6 is also rejected as it is reliant upon claim 5 and includes a limitation involving the use of a counted number received from the device. Since there is no support or structure of any such device being capable of counting, there would be no counted number available for use in claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite due to the confusing and unnecessarily wordy claim language, specifically in lines 11-14. For examination purposes, the following is how the examiner will be interpreting the language as: “wherein the compliance is a function of the external force parameter and/or an identity of the dairy animal.”
Claim limitation “device for counting” in claim 5, 15, and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 4 line 22 – Page 5 line 12 discusses the device for counting, however, it only describes its function and nothing of its structure. There is a lack of written description in the specification that provides any structure of a device that can carry out the claimed function of counting a number of times an adjusting force parameter was set, a number of times an external force was too large, or a number of times attachment of teat cups failed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 recites the limitation "a counting device for counting" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant referring to the “device for counting” already introduced in claim 5 or if this is a new device.
Claim 16 recites the limitation "a counting device for counting" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant referring to the “device for counting” already introduced in claim 5 or in claim 15, or if this is a new device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 2013/0074775 A1).
Regarding claim 1, Andersson discloses a milking robot system for milking a dairy animal in a milking session (Abstract), comprising: 
teat cups (Figure 1, Paragraph [0034]; teat cups 3), 
a robot arm with actuators, for connecting the teat cups to teats of the dairy animal (Figures 2-6, Paragraph [0036]-[0037]; milking robot 10 attaches teat cups 3 using links (arms) L1-3 and actuators A1-3), and
a control device, which is configured to reach and/or maintain a desired position of the robot arm, by adjustment of a respective adjusting force parameter exerted by actuators (Paragraph [0015]; control unit 15 configured to calculate angles of links (arms) for a certain position, Paragraph [0009] movement of links controlled (predicted)), 
wherein the control device is further configured to adjust a selectable compliance of the robot arm, or of at least one of the actuators of the robot arm (Paragraph [0009], [0020]; movement of links controlled by control unit, compliance means selectable), 
wherein the compliance, being a reaction of the robot arm, or at least of said at least one actuator, to an external force parameter which is exerted on the robot arm, or at least on said at least one actuator, is a function of the external force parameter and/or an identity of the dairy animal (Paragraph [0020], [0052]-[0053]; linear relationship = function, the links resist external forces as the increase/decrease to match, up until a max predetermined value).
Regarding claim 2, Andersson discloses wherein the control device is configured to select the compliance by altering said function and/or by increasing or lowering the adjusting force parameter of said at least one actuator for reaching and/or holding said desired position (Paragraph [0020], [0052]-[0053]; as long as external force is less than predetermined value, the resisting force of links will adjust (increase or decrease) to match external force).
Regarding claim 3, Andersson discloses wherein the control device is configured to select the compliance by adjustment of a maximum adjusting force parameter of the at least one 4Docket No. 52730OUSPreliminan- Amendmentactuator (Paragraph [0020], [0052]-[0053]; as long as external force is less than predetermined value, the resisting force of links will adjust to match external force).
Regarding claim 4, Andersson discloses wherein the control device is configured to select the compliance, in the event that the external force parameter is so large that the robot arm, or at least the at least one actuator, is incapable of reaching or maintaining the desired position, by actively and automatically reducing the adjusting force (Paragraph [0020], [0052]-[0053]; when external force exceeds max predetermined value, actuators reduce resisting force and comply with external force).
Regarding claim 12, Andersson discloses wherein the control device is configured to select the compliance by actively and automatically reducing the adjusting force to a predefined lower limit, such as to substantially zero, and/or at most only for a predefined period (Paragraph [0020], [0052]-[0053]; when external force exceeds max predetermined value, actuators reduce resisting force and comply with external force).
Regarding claim 13, Andersson discloses wherein the control device is configured to select the compliance by actively and automatically reducing the adjusting force to substantially zero, and/or at most only for a predefined period (Paragraph [0020], [0052]-[0053]; when external force exceeds max predetermined value, actuators reduce resisting force and comply (substantially zero resisting force) with external force).
Regarding claim 14, The milking robot system as claimed in claim 4, wherein the control device is configured to select the compliance by actively and automatically reducing the adjusting force at most only for a predefined period (Paragraph [0020], [0052]-[0053]; predefined period = time at which resisting force is reduced is only when external force exceeds max predetermined value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2013/0074775 A1) as applied to claim 1 above, and further in view of van der Sluis et al. (US 2015/0059649 A1).
It should be noted that claims 5-7 and 15 have been rejected under 112(a) lack of written description and 112(b) for indefiniteness. The examiner has interpreted these claims under the broadest reasonable interpretation and applied prior art to cover the interpretation, given these 112 rejections.
Regarding claim 5, Andersson discloses an adjusting force parameter of at least a predefined threshold magnitude is set by the control system (Paragraph [0020], [0052]-[0053]; as long as external force is less than predetermined value, the resisting force of links will adjust to match external force).
Andersson does not disclose wherein the control system comprises a counting device for counting during said milking session a number of times that an adjusting force parameter of at least a predefined threshold magnitude was set by the control system, and wherein the control system is configured to select the compliance in dependence on the counted number.
Sluis teaches wherein the control system comprises a counting device for counting during said milking session a number of rotations and movement of actuators (Sluis: Paragraph [0089]-[0090]; encoder 302 monitors counts associated with actuator 300), and wherein the control system is configured to select the compliance in dependence on the counted number (Sluis: counts sent to control system to calibrate movement of robotic attacher 150). When the counting system of Sluis is combined with the adjusting force of the links taught by Andersson, the counting system will count the number of times the force is adjusted by the control system.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the adjusting force of milking robot arms taught by Andersson and incorporated the counting system taught by Sluis in order to keep track of the behavior of animals (kicking, movement, etc.) during the milking process to better prepare the milking system to handle and react to that behavior.
Regarding claim 6, Andersson as modified above by Sluis teaches wherein the control system is configured to increase a maximum adjusting force parameter (Andersson: Paragraph [0020], [0052]-[0053]; as long as external force is less than predetermined value, the resisting force of links will continue to increase resisting force) in the event that the counted number exceeds a predefined threshold value (Sluis: counts sent to control system to calibrate movement of robotic attacher 150). When the counting system of Sluis is combined with the he adjusting force of the links taught by Andersson, the counts sent to the control system will calibrate the movement of the arm based on the counts to increase the adjusting force.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the adjusting force of milking robot arms taught by Andersson and incorporated the counting system taught by Sluis in order to calibrate the milking robot to properly respond to the counts being received to more effectively maneuver the arms. 
Regarding claim 7, Andersson as modified above does not teach further comprising an animal identification system for determining an identity of the dairy animal to be milked, wherein the control system is configured to select the compliance in dependence on the determined identity.
Sluis teaches further comprising an animal identification system for determining an identity of the dairy animal to be milked, wherein the control system is configured to select the compliance in dependence on the determined identity (Paragraph [0044]; identification sensor 136 communicates ID of animal to controller 200, contains info/historical data of animal, robotic attacher uses this info to attach teat cups). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking robot taught by Andersson and incorporated the identification system taught by Sluis in order to keep track of the behavior of animals (kicking, movement, etc.) during the milking process and provide a way for that information to be recalled each time an animal comes in for milking to allow for the system to adjust operating parameters with regard to this information for the milking process to be more efficient for each animal.
Regarding claim 15, Andersson as modified above teaches that when the external force parameter is too large the arm does not reach or maintain the desired position (Andersson: [0020] has a max external force predetermined, in combo with Sluis, a count would go to controller every time this happened). 
Andersson does not teach wherein the control system comprises a counting device for counting during said milking session the number of times that the external force parameter was too large to reach or maintain the desired position.
Sluis teaches wherein the control system comprises a counting device for counting during said milking session a number of rotations and movement of actuators (Sluis: Paragraph [0089]-[0090]; encoder 302 monitors counts associated with actuator 300, counts sent to control system). When the counting system of Sluis is combined with the he adjusting force of the links giving in to a force over the max threshold taught by Andersson, the counting system would track the number of times the links gave into the force over the max threshold.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the complying robot arms taught by Andersson and incorporated the counting system taught by Sluis in order to keep track of which animals and how many times there is a force exerted on the machine over the max threshold resulting in the robot arms to comply with that force. This could benefit keeping track of the wear and tear exerted on the machine itself and also help in preparing the system to know which animals tend to be more problematic during milking. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2013/0074775 A1) as applied to claim 1 above, and further in view of Brevet (WO 2017/095222 A1).
Regarding claim 8, Andersson as modified above teaches wherein the at least one actuator comprises a pneumatic actuator (Paragraph [0069]).
Andersson does not teach wherein the milking robot system comprises a compressed air device and/or gas spring, adjustable by the control device.
Brevet teaches wherein the milking robot system comprises pneumatic cylinder (Page 11 line 34 - Page 12 line 9) and a compressed air device and/or gas spring, adjustable by the control device (Page 14 lines 14-35, gas spring 4-3; control system Page 8 lines 6-12).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking robot actuator system taught by Andersson and incorporated the adjustable gas spring taught by Brevet because different types of actuators and corresponding components of the different actuator types, such as compressed air or gas spring devices, are well known in the art and are easy to swap out the types of actuator systems within a milking robot to perform the same function.
Regarding claim 9, Andersson as modified above teaches wherein the at least one actuator comprises a hydraulic actuator (Paragraph [0069]).
Andersson does not teach having an oil pressure device, as well as a pressure relief valve, adjustable by the control device, and/or an accumulator.
Brevet teaches a hydraulic cylinder having an oil pressure device, as well as a pressure relief valve, adjustable by the control device, and/or an accumulator (Page 11 line 34 - Page 12 line 9, hydraulic cylinder to contain pressure medium of oil; Page 15 lines 1-6, pressure relief valve; control system Page 8 lines 6-12).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking robot actuator system taught by Andersson and incorporated the adjustable gas spring taught by Brevet because different types of actuators and corresponding components of the different actuator types, such as oil pressure devices and relief valves, are well known in the art and are easy to swap out the types of actuator systems within a milking robot to perform the same function.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2013/0074775 A1) as applied to claim 1 above, and further in view of Yadin et al. (US 9545078 B1).
Regarding claim 10, Andersson as modified above teaches wherein the at least one actuator comprises an electric actuator (Paragraph [0069]).
Andersson does not teach specifically an electromechanical and/or electrohydraulic actuator having an actuator control system adjustable by the control device.
Yadin teaches an electromechanical and/or electrohydraulic actuator having an actuator control system adjustable by the control device (Col. 1, lines 7-10, electrohydraulic actuators for moving robot arm of milking robot; Figure 6, Col. 2, lines 46-49 control system for actuators).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking robot actuator system taught by Andersson and incorporated the adjustable gas spring taught by Brevet because different types of actuators and corresponding components of the different actuator types, such as an ammeter and current limiter, are well known in the art and are easy to swap out the types of actuator systems within a milking robot to perform the same function.
Regarding claim 11, the modified reference taches the limitations of claim 10 and further Yadin teaches wherein the actuator control system comprises an ammeter and an adjustable current limiter for the actuator (Col. 6 line 62 - Co. 7 line 15; driver calculates current (ammeter calculates current) and there is a current limit stored).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2013/0074775 A1) in view of van der Sluis et al. (US 2015/0059649 A1) as applied to claim 5 above, and further in view of Pinsky (US 2015/0257355 A1).
It should be noted that claim 16 has been rejected under 112(a) lack of written description and 112(b) for indefiniteness. The examiner has interpreted this claim under the broadest reasonable interpretation and applied prior art to cover the interpretation, given these 112 rejections.
Regarding claim 16, Andersson as modified above by Sluis teaches a counting device that counts rotations and movements of actuators (Sluis: Paragraph [0089]-[0090]; encoder 302 monitors counts associated with actuator 300, counts sent to control system to calibrate movement of robotic attacher 150).
Andersson as modified by Sluis does not teach counting a number of times that an attempt to connect one of the teat cups to the dairy animal by the robot arm failed.
Pinsky teaches wherein the control system comprises a counting device for counting during said milking session the number of times that an attempt to connect one of the teat cups to the dairy animal by the robot arm failed (Paragraphs [0071], [0073]; if units 443, 444, 445, 446 fail to attach teat cups sends report to central management system 470).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the counting system taught by Sluis and incorporated the tracking of attachment failure taught by Pinsky in order to allow the milking robot system to be able to determine whether or not the attachment of the teat cups was successful before proceeding with the milking process or needing to retry attachment or even stop the entire process completely. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siddell (US 2011/0308465 A1), Nilsson (US 2012/0103266 A1), Larson (US 2011/0168095 A1), Hofman (US 2012/0275894 A1), Flocchini (US 4022158 A), and Brevet (WO 2017/034398 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642